DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-2 and newly added claims 6-12) in the reply filed on 04/28/22 is acknowledged.
Claims 1, 2, and 6-12 are pending, wherein claims 3-5 are newly cancelled and claims 6-12 are newly added. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 312 044 A1 to Kachouh et al. (“Kachouh”). 
As to independent claim 1, an electric vehicle charging coupler (Fig. 6) comprising: a coupler body comprising a first end part opposite to a second end part in a longitudinal direction of the coupler body (Fig. 6 discloses a coupler body 20 having a first end part on the far right and second end part on far left. Far right and far left portions are spaced longitudinally apart.), wherein a charging port is disposed on the first end part and mounted to a charging port of an electric vehicle for charging (Fig. 6: discloses charging ports 12 for mating with charging port of electrical vehicle for charging.); a cable inlet part disposed on an adjacent area of the second end part of the coupler body and into which a charging cable is inserted (Fig. 6 discloses cable inlet part disposed adjacent to far left of coupler body 20and cable 2 inserted and extending therefrom.); and a handle connected to the second end part of the coupler body to held by a hand (Fig. 6 discloses handle 14 connected to far left of coupler body 20 to be held by a hand.).  
Allowable Subject Matter
Claims 2 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 6-12 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest an EV charging coupler further limiting the handle in the manner required by the limitations recited in claim 2. (Claims 6-12 depend from claim 2.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851